internal_revenue_service number release date index number -------------------------------------------- ----------------------------- ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc ita plr-126123-14 date november re request to revoke the election not to deduct the additional first year depreciation taxpayer ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ a b -------------------------- ------ dear ------------------------------------- this letter responds to a letter dated date and supplemental correspondence submitted by you requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election not to deduct the additional first year depreciation made on its b federal tax_return for the taxable_year ended a the b taxable_year facts taxpayer represents that the facts are as follows taxpayer a calendar_year taxpayer owns and operates a dairy farm for the federal tax_return timely filed for the b taxable_year taxpayer made an election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code the code for all classes of qualified_property placed_in_service during that taxable_year taxpayer is a cash_basis taxpayer taxpayer hired a tax preparer to prepare its b federal tax_return for the taxable_year ended a during the preparation of this tax_return the tax preparer discussed with taxpayer whether to claim the additional first year depreciation deduction for qualified_property placed_in_service during b in light of the losses on the farming_business as a plr-126123-14 result of this discussion taxpayer advised the tax preparer to not deduct the additional first year depreciation for all classes of qualified_property placed_in_service during the b taxable_year subsequent to filing taxpayer’s b federal tax_return it was discovered that such tax_return was prepared incorrectly because certain information received from a bank specifically the amount of interest_paid by taxpayer was overstated by the bank thus taxpayer’s taxable_income for the b taxable_year was under-reported if not for this error by the bank taxpayer’s tax preparer would have advised taxpayer to deduct the additional first year depreciation for all classes of qualified_property placed_in_service during the b taxable_year ruling requested consequently taxpayer requests to revoke the election not to deduct any additional first year depreciation made on its b federal tax_return for the taxable_year ended a law and analysis sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property placed_in_service during the taxable_year is revocable only with the prior written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling conclusions based solely on the facts and representations submitted we conclude that a revocation of taxpayer’s election not to deduct any additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended a is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended on a the revocation must be made in a written_statement filed with taxpayer’s amended federal tax_return for the plr-126123-14 taxable_year ended on a in addition a copy of this letter must be attached to such amended_return a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ended a is eligible for the additional first year depreciation deduction under sec_168 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we also are sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy copy for amended_return
